Citation Nr: 1137413	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased initial evaluation for service-connected cervical spine degenerative disc disease.  

2. Entitlement to an increased initial evaluation for service-connected lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, from November 2002 to October 2003 and from October 2005 to July 2007.   

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was remanded by the Board in March 2010 for additional development.   This decision also denied the Veteran's claim for service connection for bilateral hearing loss as well as numbness in the left upper and lower extremities.  Subsequently, the RO granted service connection for numbness in the left upper extremity and in the left lower extremity in a June 2011 rating decision.  

The Board notes that the June 2011 supplemental statement of the case suggested that the Veteran returned to active duty in January 2010.  That said, even though compensation shall not be paid during any period in which a veteran receives active service pay (see 38 C.F.R. § 3.700 (2010)), VA General Counsel has held that VA should process claims of veterans who are currently on active duty in the same fashion as it would have for veterans who did not return to active duty.  See VAOPGCPREC 10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  Accordingly, the Board will proceed with adjudication of this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2010 Remand, the Board requested that the RO/AMC provide separate evaluations for the cervical and lumbar spine disabilities.  In the June 2011 supplemental statements of the case, the RO appears to have adjudicated these issues separately; however, the separate ratings assigned for the cervical and lumbar spine disabilities remain combined in the June 2011 rating decision.  Accordingly, even though there appears that the issues were addressed to some extent separately, the rating for each disability was not implemented separately.  In other words, the June supplemental statements of the case are not consistent with the June rating decision.

The Court of Veterans Appeals has held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  As the RO has not implemented (at least on the existing record) separate ratings for the cervical spine disability and for the lumbar spine disability, further RO adjudication is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Please readjudicate the issue of entitlement to an increased initial evaluation for service-connected cervical spine degenerative disc disease apart from the issue of entitlement to an increased initial evaluation for service-connected lumbar spine degenerative disc disease.  The RO should assign separate ratings for each disability and implement the ratings accordingly.  

2. If the determinations remain unfavorable to the Veteran and the RO issues a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


